MEMORANDUM **
Dorothy B. Malis appeals pro se the Tax Court’s summary judgment upholding the Internal Revenue Service Appeals Office’s determination that the Commissioner of Internal Revenue may proceed with the collection action concerning Malis’s unpaid 1990 and 1991 federal income taxes.
The Tax Court properly concluded that any error by the Appeals Officer in refusing to allow Malis to record her Collection Due Process (“CDP”) hearing was harmless. The Tax Court was authorized to issue its decision as a bench opinion by Tax Court Rule 152, and it had jurisdiction over this case pursuant to Internal Revenue Code § 6330(d)(1), because the underlying unpaid income tax falls within the Tax Court’s jurisdiction. The Tax Court also properly determined that Malis failed to raise any genuine issue of material fact. Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.